DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.

Response to Amendment
Claims 1, 11 and 20 are amended. Claims 5,8, 15 and 18 are cancelled. Claims 1-4, 6-7, 9-14, 16-17 and 19-20 are presented for examination.  
Response to Arguments
Applicant arguments filed on 6/4/2021 have been reviewed. Applicant arguments are persuasive in light of amendment, hence the rejection under 35 U.S.C. 102(a)(1) as being unpatentable over Bedingfield ( US Pub: 20100138224) is withdrawn. However upon further consideration a new ground(s) of rejection been given over Bedingfield ( US Pub: 20100138224) and further in view of Hardee ( US Pub: 20170345429) and further in view of Chang ( US Provisional   62355417/ US Pub: 20190252061)   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,6-7,9-11,13,16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedingfield ( US Pub: 20100138224) and further in view of Hardee ( US Pub: 20170345429) and further in view of Chang ( US Provisional   62355417/ US Pub: 20190252061)   


Regarding claim1 , Bedingfield  teaches a method, comprising: detecting, using at least one sensor associated with an information handling device, a conversation between at least two users( listener engine listens to the communication between a user, Para 0035, Fig 4); identifying, using a processor and without receiving user query input directed at the information handling device, a point in the conversation indicative of a need for information by at least one user of the at least two users( checking for the calendar, Para 0034-0036), wherein the identifying the point comprises identifying a change in vocal inflection in speech spoken by the at least one user during the conversation (  The speech recognition and natural language processing capabilities residing on the non-disruptive information retrieval interface system 210 recognize when the user utters the pre-assigned command, as well as a function and a keyword, Para 0027 wherein  the command may be an ordinary word common to conversation, but spoken by the user using a tone and inflection not indicative of the user's normal tone and/or inflection for the particular word. For example, the command of the user may be the word "dog", but only when spoken with a deep brusque tone. In this case, the user would train the system in advance, for example, by creating a voice model based on acoustic properties associated with the voice of the user. In this regard, the non-disruptive information retrieval interface system 210 contains known functionality in order to perform acoustic analysis and create a voice model of the user, which is stored, for example, at the non-disruptive information retrieval interface system 210, or another suitable storage location, Para 0029, 0057) ; obtaining, using a processor, the information; determining a non-obtrusive point in the conversation to provide the information (In this case, the user would train the system in advance, for example, by creating a voice model based on acoustic properties associated with the voice of the user. In this regard, the non-disruptive information retrieval interface system 210 contains known functionality in order to perform acoustic analysis and create a voice model of the user, which is stored, for example, at the non-disruptive information retrieval interface system 210, or another suitable storage location, Para 0029, 0057)  , wherein the determining the non-obtrusive point comprises: accessing a data store comprising historical n data, wherein the historical affirmation data corresponds to at least one previous instance in which a predicted non-obtrusive point was affirmed by the at least one user as an accepted non-obtrusive point ( user trained the system where the non-obtrusive point could be, Para 0025-0027, Para 0057, 0063) ; and -2-Atty. Docket No. RPS920170041USNP (710.552) automatically providing the information at the determined  non-obtrusive point( user might have agreed for Friday lunch, Para 0063, 0030, 0058) 
Bedingfield does not explicitly teaches accessing a data store comprising historical affirmation data, wherein the historical affirmation data corresponds to at least one previous instance in which a predicted non-obtrusive point was affirmed by the at least one user as an accepted non-obtrusive point; and identifying that the non-obtrusive point in the conversation corresponds to the accepted non-obtrusive point

Bedingfield and Hardee are in the same field of endeavor, Bedingfield teaches the concept of non-obtrusive point and the system can be trained on those point, Hardee teaches the known concept of adaptive training it would have been obvious having the teachings of Bedingfield to further include the concepts of Hardee before effective filing date so the system can learn based on the past behaviors with out the need to constantly train the system by the user, both output the predictable results of making the system personalized
Bedingfield and Hardee does not explicitly teaches historical affirmation data, wherein the historical affirmation data corresponds to at least one previous instance in which a predicted data  was affirmed by the at least one user as an accepted data
Chang the concept of machine learning, and learn from user’s behavior of interruption pattern however does not explicitly teaches affirmation data, wherein the historical affirmation data corresponds to at least one previous instance in which a predicted data was affirmed by the at least one user as an accepted data ( machine learning layer of the processor based on the user response, the machine learning layer altering a further generated action based on the user response, wherein accepting the generated action indicates a positive user response, and one of rejecting and modifying the generated action indicates a negative user response, Claim 7, Para 0034-0037) 

It would have been obvious having the teachings of Bedingfield and Hardee to further include the concept of Chang before effective filing date so the system can properly determine what the system is doing is correct or not, which is a known field in machine learning called reinforcement learning and yield 
Regarding claim 3, Bedingfield as above in claim 1, teaches , wherein the determining comprises determining while detecting conversation input associated with the conversation ( conversation, Para 0030-0035, Fig 4) 

Regarding claim 6, Bedingfield as above in claim 1, teaches , wherein the determining the non-obtrusive point comprises identifying at least one discourse marker in the conversation ( calendar, Para 0030-0036 )
Regarding claim 7, Bedingfield as above in claim 1, teaches, wherein the determining the non-obtrusive point comprises identifying at least one pause in the conversation ( break in the conversation, Para 0035-0036) 

Regarding claim 9, Bedingfield as above in claim 1, teaches wherein the identifying comprises identifying a query occurring during the conversation ( query, Para 0034-0040) 
Regarding claim 10, Bedingfield as above in claim 1, teaches, wherein the identifying comprises identifying a predetermined phrase used during the conversation, wherein the predetermined phrase is not a wake-up word ( time slot, Para 0040; time is not a wakeup word) 

Regarding claim 11, arguments analogous to claim 1, are applicable In addition Bedingfield teaches An information handling device, comprising: at least one sensor; a processor; a memory device that stores instructions executable by the processor to perform the function of claim 1 ( system including processor and memory, Para 0017, Fig 1) 
Regarding claim 13, arguments analogous to claim 3, are applicable 
Regarding claim 16, arguments analogous to claim 6, are applicable 
Regarding claim 17, arguments analogous to claim 7, are applicable 

Regarding claim 20, arguments analogous to claim 1, are applicable. In addition Bedingfield teaches A product, comprising: a storage device that stores code, the code being executable by a processor to perform the function of claim 1 ( computer code, Para 0018, 0021) 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bedingfield ( US Pub: 20100138224) and further in view of Lee( US Pub: 20150379992)  

Regarding claim 2, Bedingfield as above in claim 1, teaches , wherein the detecting comprises continuously detecting the conversation  ( listens engine, Para 0085-0086) however does not explicitly teaches wherein the detecting comprises continuously detecting the conversation by maintaining the at least one sensor in an active state
However wherein the detecting comprises continuously detecting the conversation by maintaining the at least one sensor in an active state (maintaining a microphone in the active state, Para 0038) 
It would have been obvious having the teachings of Bedingfield to have the concept as described by Lee since Bedingfield invention purpose is to listen to the conversation and provide information when necessary and based on rules, hence to keep the sensor in the active state is the way to make it possible and keeping the microphone active only when necessary will save power ( Para 0044, Lee) 

Regarding claim 12, arguments analogous to claim 2, are applicable 


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bedingfield ( US Pub: 20100138224) and further in view of Kimchi ( US Pub: 20100251169)


However Kimchi teaches wherein the determining is based upon the conversation up to N-number of previous exchanges between the at least two users ( based on previous observation, Para 0047; previously rendered marker, Para 0071, 0080, 0082)
It would have been obvious having the teachings of Bedingfield to further include the concepts of Kimchi before effective filing date to make the system more personalized and user friendly ( Para 0066, 0071) 
Regarding claim 14, arguments analogous to claim 4, are applicable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674